PER CURIAM.
Counsel for Richard Bristow filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising five points. We find merit only in the argument that certain cost items were improperly imposed.
Bristow argues and the state agrees there was no notice or opportunity to object to the $2.00 cost imposed pursuant to section 943.25(13), Florida Statutes (1991). Additionally, the $33.00 cosVfine was imposed without statutory authority. We, therefore, strike these costs. However, on remand both cost items may be reimposed after notice and an opportunity to object and with citation to the appropriate statutory authority-
In all other respects, the judgment and sentence are affirmed.
CAMPBELL, A.C.J., and PARKER and QUINCE, JJ., concur.